DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 07/18/2022.  Claims 1-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 9, 11, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 8,141,075 B1, hereinafter referred to as Chawla), in view of Kohli et al. (US 20120102543 A1, hereinafter referred to as Kohli), and further in view of Cibrán et al (“Mapping high-level business rules to and through aspects,” hereinafter referred to as Cibrán), and Carr et al. (US 2018/0223565 A1, hereinafter referred to as Carr), and HO et al. (US 2020/0349786 A1, hereinafter referred to as HO).

As to claim 1, Chawla teaches a method of controlling an operational system by a rules management system comprising a processor programmed to execute rules from a rules repository stored on a memory (Fig. 1, elements 110 (CPU(S)) and 130 (MEM); col. 17, lines 23-26, rule engine has a repository of rules…), the method comprising: 
identifying the one or more rules Rm that match the condition part, indicated by the one or more criteria, of each of the one or more high level rules (see col. 9, lines 4-24…If the conditions are satisfied, the action or actions specified by the rule may be performed…, wherein using the broadest reasonable interpretation, Examiner interprets “If the conditions are satisfied” as a match).
However, Chawla fails to explicitly teach wherein one or more criteria indicating the one or more rules Rm in the rules repository is specified by a user of the rules management system. 
Kohli, in combination with Chawla, teaches wherein one or more criteria indicating the one or more rules Rm in the rules repository is specified by a user of the rules management system (see paragraphs [0104]-[0105]…If the user specifies that exceptions are to be created for the audit rule, the audit management system identifies 207, for example, the network layer devices that may be excluded from a specific audit rule or from a particular schedule of the audit, as specified by the user...). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chawla to add “a rule’s criteria specified by a user” to the system of Chawla, as taught by Kohli above.  The modification would have been obvious because one of ordinary skill would be motivated to allow the user to customize the steps of the audit in terms of utilizing user-defined configuration files, as suggested by Kohli ([0012]). 
However, Chawla and Kohli fail to explicitly teach: 
providing one or more high level rules comprising a condition part and an effect part, wherein each high level rule, when executed, modifies the effect of one or more rules Rm in the rules repository.  
Cibrán teaches:
providing one or more high level rules comprising a condition part and an effect part, wherein each high level rule, when executed, modifies the effect of one or more rules Rm in the rules repository (see page 5, 2.3. High-level business rule connections…when a rule is applied at a before or an after execution event, the additional rule behavior is added to the core application. When the rule application ends, the original application flow continues normally. When a rule is applied at an around execution event, the additional rule behavior is superimposed on the original behavior performed by the domain method. Thus, it can influence its original execution, either by augmenting the original behavior or replacing it.  Using the broadest reasonable interpretation, Examiner interprets the additional rule behavior as an "add" effect as high-level rules that modify rules). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla and Kohli to add high-level rules that modify rules to t the combination system of Chawla and Kohli, as taught by Cibrán above.  The modification would have been obvious because one of ordinary skill would be motivated to allow one execution event to be combined with one or many contextual events, as suggested by Cibrán (page 6, lines 5-8). 
However, Chawla, Kohli and Cibrán fail to explicitly teach:
detecting, via a sensor, a presence of a person at a door, wherein the door provides access an access point, of a plurality of access points, that provides access to a zone of a plurality of zones in a facility, wherein the door is provided at the access point to the zone in the facility; 
receiving, based on the detection of the presence of the person at the door, an open door request for the door;  
determining which of the one or more high level rules or the one or more rules Rm to
execute based on the open door request and the zone corresponding to the door, wherein the one or more high level rules and the one or more rules Rm are specific to the zone;
Carr, in combination with Chawla, Kohli and Cibrán, teaches:
detecting, via a sensor, a presence of a person at a door, wherein the door provides access an access point, of a plurality of access points, that provides access to a zone of a plurality of zones in a facility, wherein the door is provided at the access point to the zone in the facility (paragraphs [0003]-[0005]…a sensor for detecting the presence of a user, wherein the sensor is coupled to the lock. …, [0013] - [0014] …presence of a user may be located on the door or in proximity to the enclosure...; [00018] enclosure may have two doors or more than two doors. The two doors may provide two separate access paths to the interior of the enclosure…; [0025]-[0026] …., and [0029] - [0030]…user present detector…; [0047]-[0048]…an enclosure may have multiple enclosures... user may have access to all enclosures at a specific location…;  wherein using the broadest reasonable interpretation, Examiner interprets the enclosure as the zone); and
receiving, based on the detection of the presence of the person at the door, an open door request for the door (paragraphs [0018] - [0019] ...authenticate with the enclosure using, for example, a badge or typing in a key code, so that the outer door engages with the inner door. …; [0048] …the inventory manager may receive the replenishment request. In addition to receiving the replenishment request the IMS may be used to indicate to a user through the enclosure, itself, items that are stocked or available through a catalog…; [0048] …the inventory manager may receive the replenishment request. In addition to receiving the replenishment request the IMS may be used to indicate to a user through the enclosure, itself, items that are stocked or available through a catalog…); 
determining which of the one or more high level rules or the one or more rules Rm to
execute based on the open door request and the zone corresponding to the door, wherein the one or more high level rules and the one or more rules Rm are specific to the zone (paragraphs [0034]…a user may use an issued unique identifier, such as a badge reader for use with a swipe badge for unlocking the door, to access the enclosure and allow the enclosure in conjunction with a server, to track usage…;[0045]..determine usage of specific enclosures, run reports, check enclosure health….; [0047]…a user may scan an access badge somewhere in the vicinity of the GUI in order to authenticate as a user…the badge scanning area may be near the door handle or on the door handle, or in any suitable location on the front of the enclosure…;[0048] …the inventory manager may receive the replenishment request. In addition to receiving the replenishment request the IMS may be used to indicate to a user through the enclosure, itself, items that are stocked or available through a catalog…);
verifying an identity corresponding to the open door request according to the one or more rules Rm and each of the one or more rule Rm and each of the one or more high level rules that apply applies to the open door request for the door (paragraphs [0018]-[0019]…a user is authenticated by means of a unique identifier such as an RFID card, magnetic stripe card, biometric ID, or the like…; [0025]…the door may be locked and unlocked using a computer…; [0034]-[0037]…a user may use an issued unique identifier, such as a badge reader for use with a swipe badge for unlocking the door, to access the enclosure and allow the enclosure in conjunction with a server, to track usage…; wherein using the broadest reasonable interpretation, Examiner interprets “the authentication” to teach the limitation); 
operating the locking system to open the door based at least in part on the identity being verified (paragraphs [0018] … If the user decides to obtain something from the enclosure, the user would then shut the outer door and authenticate with the enclosure using, for example, a badge or typing in a key code, so that the outer door engages with the inner door. The outer door may then enable the user to open the door. The inner door may or may not be unlocked. If the inner door is unlocked, it may still be difficult to open…; [0037] …an enclosure administrator responsible for the enclosure is on site. The user may then either pick up a badge from the administrator or the administrator may deliver a badge to the user…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli and Cibrán to add a user present detector that modify rules to the combination system of Chawla, Kohli and Cibrán as taught by Carr above.  The modification would have been obvious because one of ordinary skill would be motivated to sense the presence of a user in a defined area, have a detection area that may be programmable, have no external (to the enclosure) wiring, as suggested by Carr ([0030]). 
Carr teaches biometric ID ([0019} but Chawla, Kohli, Cibrán and Carr fail to explicitly teach:
wherein verifying the identity includes:
receiving, by a locking system that includes the sensor, a biometric measurement
from the person detected at the door, and
based on the received biometric measurement, verifying, by the locking system, the
person detected at the door has access to the zone corresponding to the door.
However, HO, in combination with Chawla, Kohli, Cibrán and Carr, teaches: 
wherein verifying the identity includes:
receiving, by a locking system that includes the sensor, a biometric measurement
from the person detected at the door (paragraphs [0013] …
trust verification to authorize or deny people access to a space…; [0094] … biometric data device 307, rather than microcontroller 304, validates the biometric data, such as by comparing the biometric data to stored biometric data of users that are authorized to unlock/lock b-lock 301…;), and
based on the received biometric measurement, verifying, by the locking system, the
person detected at the door has access to the zone corresponding to the door  (paragraphs [0094]…If a user is verified as being authorized to lock/unlock b-lock 301 at the time of the verification, b-lock 301 will lock or unlock the door/gate on which b-lock 301 is mounted…; [0137]…B-lock 601 associates the personal data with the received period or periods when the new user is authorized to lock and/or unlock b-lock 601…; [0635]…; [0416]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán and Carr to add biometric measurement, to the combination system of Chawla, Kohli, Cibrán and Carr, as taught by HO above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a locking device that can perform trust verification to authorize or deny people access to a space, determine and control the status of a space, and communicate with other devices regarding the status of a space, as suggested by HO, ([0013]). 

As to claim 4, which incorporates the rejection of claim 1, Chawla and Kohli fail to explicitly teach wherein the effect part of the high-level rule is qualified as a replace effect, and a high level rule modifies the effect part of the one or more rules Rm by replacing the effect part of each of the one or more rules Rm with that of the high rule. 
However, Cibrán teaches wherein the effect part of the high level rule is qualified as a replace effect, and a high level rule modifies the effect part of the one or more rules Rm by replacing the effect part of each of the one or more rules Rm with that of the high rule (see page 5, 2.3. High-level business rule connections…when a rule is applied at a before or an after execution event, the additional rule behavior is added to the core application. When the rule application ends, the original application flow continues normally. When a rule is applied at an around execution event, the additional rule behavior is superimposed on the original behavior performed by the domain method. Thus, it can influence its original execution, either by augmenting the original behavior or replacing it).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla and Kohli to combine the rule effects to the combination system of Chawla and Kohli as taught by Cibrán above.  The modification would have been obvious because one of ordinary skill would be motivated to allow one execution event to be combined with one or many contextual events, as suggested by Cibrán (page 6, lines 5-8). 

As to claim 5, which incorporates the rejection of claim 4, Chawla and Kohli fail to explicitly teach wherein executing the rules that apply to the open door request comprises executing the high level rule only for each Rm identified.
However, Cibrán teaches wherein executing the rules that apply to the open door request comprises executing the high level rule only for each Rm identified (see page 18…JRules for instance, where high-level rules expressed in terms of a business model map to low-level executable rules expressed in irl, the language understood by JRule’s engine. This implies that translated rules can only be reused in JRules-enabled applications. In our approach, there is no intermediate language: our high-level rules are directly translated to a low-level OO language. This facilitates the reusability of the translated rules in any other OO application).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla and Kohli to combine the rule effects to the combination system of Chawla and Kohli as taught by Cibrán above.  The modification would have been obvious because one of ordinary skill would be motivated to allow one execution event to be combined with one or many contextual events, as suggested by Cibrán (page 6, lines 5-8). 

As to claim 9, which incorporates the rejection of claim 1, Chawla teaches: 
verifying the one or more high level rules provides do not overlap or conflict with existing high level rules based on one high level rule of the one or more high level rules defining at least two required conditions, wherein no other high level rule of the one or more high level rules includes the at least two required conditions (see col. 16, lines 20-33…one event could be associated with a plurality of conditions or combinations of conditions, and a plurality of actions….; col. 17, lines 58-67 to col. 18, lines 1-21…conflicting rules…).  

As to claim 11, Chawla teaches a computing apparatus comprising a processor and a memory, wherein the processor is programmed to execute rules from a rules repository stored on a memory in response to a request (see Fig. 1, elements 110 (CPU(S)) and 130 (MEM); col. 17, lines 23-26, rule engine has a repository of rules…), the computing apparatus further comprising: 
 the rules repository that stores one or more high level rules (see col. 17, lines 23-26, rule engine has a repository of rules…).
However, Chawla fails to explicitly teach: 
wherein one or more criteria indicating the one or more rules Rm in the rules repository is specified by a user of the rules management system. 
Kohli, in combination with Chawla, teaches wherein one or more criteria indicating the one or more rules Rm in the rules repository is specified by a user of the rules management system (see paragraphs [0104]-[0105]…If the user specifies that exceptions are to be created for the audit rule, the audit management system identifies 207, for example, the network layer devices that may be excluded from a specific audit rule or from a particular schedule of the audit, as specified by the user...). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chawla to add, “a rule’s criteria specified by a user” to the system of Chawla as taught by Kohli above.  The modification would have been obvious because one of ordinary skill would be motivated to allow the user to customize the steps of the audit in terms of utilizing user-defined configuration files, as suggested by Kohli ([0012]). 
However, Chawla and Kohli fail to explicitly teach: 
wherein each high level rule, when executed by the processor, modifies an effect of execution of one or more rules Rm in the rules repository.
However, Cibrán, in combination with Chawla and Kohli teaches:
wherein each high level rule, when executed by the processor, modifies the effect of execution of one or more rules Rm in the rules repository (see page 5, 2.3. High-level business rule connections…when a rule is applied at a before or an after execution event, the additional rule behavior is added to the core application. When the rule application ends, the original application flow continues normally. When a rule is applied at an around execution event, the additional rule behavior is superimposed on the original behavior performed by the domain method. Thus, it can influence its original execution, either by augmenting the original behavior or replacing it.  Using the broadest reasonable interpretation, Examiner interprets the additional rule behavior as an "add" effect as high-level rules that modify rules). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla and Kohli to add high-level rules that modify rules to the combination system of Chawla and Kohli as taught by Cibrán above.  The modification would have been obvious because one of ordinary skill would be motivated to allow one execution event to be combined with one or many contextual events, as suggested by Cibrán (page 6, lines 5-8). 
However, Chawla, Kohli and Cibrán fail to explicitly teach: 
a high rules conditions module that when executed by the processor:
identifies the one or more high level rules that apply to the request,
receiving, from a sensor, an indication of detecting a presence of a person at a door,
wherein the door provides access an access point, of a plurality of access points, that provides access to a zone of a plurality of zones in a facility, wherein the door is provided at the access point to the zone in the facility, and
executing, based on the detection of the presence of the person at the door, the
facility locking system according to the one or more rules Rm and each of the one or more high level rules, that apply to the request.
Carr, in combination with Chawla, Kohli and Cibrán, teaches:
a high rules conditions module that when executed by the processor:
identifies the one or more high level rules that apply to the request (paragraphs [0018]-[0019]…a user is authenticated by means of a unique identifier such as an RFID card, magnetic stripe card, biometric ID, or the like…; [0025]…the door may be locked and unlocked using a computer…; wherein using the broadest reasonable interpretation, Examiner interprets “the authentication” to teach the limitation), 
receiving, from a sensor, an indication of detecting a presence of a person at a door,
wherein the door provides access an access point, of a plurality of access points, that provides access to a zone of a plurality of zones in a facility, wherein the door is provided at the access point to the zone in the facility (paragraphs [0003]-[0005]…a sensor for detecting the presence of a user, wherein the sensor is coupled to the lock. …, [0013] - [0014] …presence of a user may be located on the door or in proximity to the enclosure...; [00018] enclosure may have two doors or more than two doors. The two doors may provide two separate access paths to the interior of the enclosure…; [0025]-[0026] …., and [0029] - [0030]…user present detector…; [0047]-[0048]…an enclosure may have multiple enclosures... user may have access to all enclosures at a specific location…;  wherein using the broadest reasonable interpretation, Examiner interprets the enclosure as the zone);
receiving, based on the detection of the presence of the person at the door, an open
door request for the door (paragraphs [0018]-[0019] ..authenticate with the enclosure using, for example, a badge or typing in a key code, so that the outer door engages with the inner door. …; [0048] …the inventory manager may receive the replenishment request. In addition to receiving the replenishment request the IMS may be used to indicate to a user through the enclosure, itself, items that are stocked or available through a catalog…),
determining which of the one or more high level rules or the one or more rules Rm to
execute based on the open door request and the zone corresponding to the door, wherein the one or more high level rules and the one or more rules Rm are specific to the zone (paragraphs [0034]…a user may use an issued unique identifier, such as a badge reader for use with a swipe badge for unlocking the door, to access the enclosure and allow the enclosure in conjunction with a server, to track usage…;[0045]..determine usage of specific enclosures, run reports, check enclosure health….; [0047]…a user may scan an access badge somewhere in the vicinity of the GUI in order to authenticate as a user…the badge scanning area may be near the door handle or on the door handle, or in any suitable location on the front of the enclosure…;[0048] …the inventory manager may receive the replenishment request. In addition to receiving the replenishment request the IMS may be used to indicate to a user through the enclosure, itself, items that are stocked or available through a catalog…);
verifying an identity corresponding to the open door request according to the one or more rules Rm and each of the one or more rule Rm and each of the one or more high level rules that apply applies to the open door request for the door (paragraphs [0018]-[0019]…a user is authenticated by means of a unique identifier such as an RFID card, magnetic stripe card, biometric ID, or the like…; [0025]…the door may be locked and unlocked using a computer…; [0034]-[0037]…a user may use an issued unique identifier, such as a badge reader for use with a swipe badge for unlocking the door, to access the enclosure and allow the enclosure in conjunction with a server, to track usage…; wherein using the broadest reasonable interpretation, Examiner interprets “the authentication” to teach the limitation); 
operating the locking system to open the door based at least in part on the identity being verified (paragraphs [0018] … If the user decides to obtain something from the enclosure, the user would then shut the outer door and authenticate with the enclosure using, for example, a badge or typing in a key code, so that the outer door engages with the inner door. The outer door may then enable the user to open the door. The inner door may or may not be unlocked. If the inner door is unlocked, it may still be difficult to open…; [0037] …an enclosure administrator responsible for the enclosure is on site. The user may then either pick up a badge from the administrator or the administrator may deliver a badge to the user…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli and Cibrán to add a user present detector that modify rules to the combination system of Chawla, Kohli and Cibrán as taught by Carr above.  The modification would have been obvious because one of ordinary skill would be motivated to sense the presence of a user in a defined area, have a detection area that may be programmable, have no external (to the enclosure) wiring, as suggested by Carr ([0030]). 
Carr teaches biometric ID ([0019} but Chawla, Kohli, Cibrán and Carr fail to explicitly teach:
wherein verifying the identity includes:
receiving, by a locking system that includes the sensor, a biometric measurement
from the person detected at the door, and
based on the received biometric measurement, verifying, by the locking system, the
person detected at the door has access to the zone corresponding to the door.
However, HO, in combination with Chawla, Kohli, Cibrán and Carr, teaches: 
wherein verifying the identity includes:
receiving, by a locking system that includes the sensor, a biometric measurement
from the person detected at the door (paragraphs [0013] …
trust verification to authorize or deny people access to a space…; [0094] … biometric data device 307, rather than microcontroller 304, validates the biometric data, such as by comparing the biometric data to stored biometric data of users that are authorized to unlock/lock b-lock 301…;), and
based on the received biometric measurement, verifying, by the locking system, the
person detected at the door has access to the zone corresponding to the door  (paragraphs [0094]…If a user is verified as being authorized to lock/unlock b-lock 301 at the time of the verification, b-lock 301 will lock or unlock the door/gate on which b-lock 301 is mounted…; [0137]…B-lock 601 associates the personal data with the received period or periods when the new user is authorized to lock and/or unlock b-lock 601…; [0635]…; [0416]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán and Carr to add biometric measurement, to the combination system of Chawla, Kohli, Cibrán and Carr, as taught by HO above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a locking device that can perform trust verification to authorize or deny people access to a space, determine and control the status of a space, and communicate with other devices regarding the status of a space, as suggested by HO, ([0013]). 

Claim 16 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1.  Therefore, claim 16 is rejected for the same reasons as applied to claim 1 above.

Claim 19 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4.  Therefore, claim 19 is rejected for the same reasons as applied to claim 4 above.

As to claim 20, which incorporates the rejection of claim 19, Chawla and Kohli fails to explicitly teach wherein executing the locking system comprises executing the high level rule only for each rule Rm identified.
However, Cibrán teaches executing the one or more high level rule only for each Rm identified (see page 18…JRules for instance, where high-level rules expressed in terms of a business model map to low-level executable rules expressed in irl, the language understood by JRule’s engine. This implies that translated rules can only be reused in JRules-enabled applications. In our approach, there is no intermediate language: our high-level rules are directly translated to a low-level OO language. This facilitates the reusability of the translated rules in any other OO application).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla and Kohli to combine the rule effects to he combination system of Chawla and Kohli as taught by Cibrán above.  The modification would have been obvious because one of ordinary skill would be motivated to allow one execution event to be combined with one or many contextual events, as suggested by Cibrán (page 6, lines 5-8).
However, Chawla, Kohli and Cibrán fail to explicitly teach: executing the locking system.
Carr, in combination with Chawla, Kohli and Cibrán, teaches: executing the locking system comprises executing the high level rule only for each rule Rm identified
(paragraphs [0018]-[0019]…a user is authenticated by means of a unique identifier such as an RFID card, magnetic stripe card, biometric ID, or the like…; [0025]…the door may be locked and unlocked using a computer…; wherein using the broadest reasonable interpretation, Examiner interprets “the authentication” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli and Cibrán to add a user present detector that modify rules to the combination system of Chawla, Kohli and Cibrán as taught by Carr above.  The modification would have been obvious because one of ordinary skill would be motivated to sense the presence of a user in a defined area, have a detection area that may be programmable, have no external (to the enclosure) wiring, as suggested by Carr ([0030]). 

Claim 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 8,141,075 B1, hereinafter referred to as Chawla), in view of Kohli et al. (US 20120102543 A1, hereinafter referred to as Kohli), and further in view of Cibrán et al (“Mapping high-level business rules to and through aspects,” hereinafter referred to as Cibrán), and Carr et al. (US 2018/0223565 A1, hereinafter referred to as Carr), and HO et al. (US 2020/0349786 A1, hereinafter referred to as HO).

As to claim 2, which incorporates the rejection of claim 1, Chawla and Kohli fail to explicitly teach:
wherein the effect part of the high level rule is qualified as an add effect, and the high level rule modifies the effect part of the one or more rules Rm by combining the effect part of the one or more rules Rm with that of the high level rule.
However, Cibrán teaches wherein the effect part of the high level rule is qualified as an "add" effect, and the high level rule modifies the effect of one or more rules Rm by combining the effect part of the one or more rules Rm with that of the high level rule (see page 5, 2.3. High-level business rule connections…when a rule is applied at a before or an after execution event, the additional rule behavior is added to the core application. When the rule application ends, the original application flow continues normally. When a rule is applied at an around execution event, the additional rule behavior is superimposed on the original behavior performed by the domain method. Thus, it can influence its original execution, either by augmenting the original behavior or replacing it.  Using the broadest reasonable interpretation, Examiner interprets the additional rule behavior as an "add" effect; page 6…A contextual event needs to be combined with an execution event in order for a rule to be applied on it. Events can be combined in composite events using logical operators, allowing one execution event to be combined with one or many contextual events).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla and Kohli to combine the rule effects to the combination system of Chawla and Kohli as taught by Cibrán above.  The modification would have been obvious because one of ordinary skill would be motivated to allow one execution event to be combined with one or many contextual events, as suggested by Cibrán (page 6, lines 5-8).
Carr teaches:
the facility further includes a plurality of access points that provide access to the plurality
of zones, and the door is provided at one of the plurality of access points (paragraphs [0018]…enclosure may have two doors or more than two doors. The two doors may provide two separate access paths to the interior of the enclosure…; [0047]-[0049]…an enclosure may have multiple enclosures... user may have access to all enclosures at a specific location…;  wherein using the broadest reasonable interpretation, Examiner interprets enclosures as zones with access points). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli and Cibrán to add a user present detector that modify rules to the combination system of Chawla, Kohli and Cibrán as taught by Carr above.  The modification would have been obvious because one of ordinary skill would be motivated to sense the presence of a user in a defined area, have a detection area that may be programmable, have no external (to the enclosure) wiring, as suggested by Carr ([0030]). 

As to claim 3, which incorporates the rejection of claim 2, Carr, in combination with Chawla, Kohli and Cibrán, teaches wherein executing the rules that apply to the request comprises executing each Rm and each high level rule (paragraphs [0019]…a user is authenticated by means of a unique identifier such as an RFID card, magnetic stripe card, biometric ID, or the like…; [0025]…the door may be locked and unlocked using a computer…; wherein using the broadest reasonable interpretation, Examiner interprets “the authentication” to teach the limitation); and 
wherein verifying the identity corresponding to the open door request includes at least one of: requesting a card identification, requesting an access code, or opening a door of the facility (paragraphs [0018]-[0019]…a user is authenticated by means of a unique identifier such as an RFID card, magnetic stripe card, biometric ID, or the like…; [0025]…the door may be locked and unlocked using a computer…; wherein using the broadest reasonable interpretation, Examiner interprets “the authentication” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli and Cibrán to add a user present detector that modify rules to the combination system of Chawla, Kohli and Cibrán, as taught by Carr above.  The modification would have been obvious because one of ordinary skill would be motivated to sense the presence of a user in a defined area, have a detection area that may be programmable, have no external (to the enclosure) wiring, as suggested by Carr ([0030]). 

Claim 17 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2.  Therefore, claim 17 is rejected for the same reasons as applied to claim 2 above.

Claim 18 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3.  Therefore, claim 18 is rejected for the same reasons as applied to claim 3 above.

Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 8,141,075 B1, hereinafter referred to as Chawla), in view of Kohli et al. (US 20120102543 A1, hereinafter referred to as Kohli), and further in view of Cibrán et al (“Mapping high-level business rules to and through aspects,” hereinafter referred to as Cibrán), and Carr et al. (US 2018/0223565 A1, hereinafter referred to as Carr), and HO et al. (US 2020/0349786 A1, hereinafter referred to as HO), and Yang (US 2007/0003914 A1, hereinafter referred to as Yang).

As to claim 6, which incorporates the rejection of claim 1, Cibrán teaches the one or more criteria indicating the one or more rules Rm in the repository indicate the condition part, to be satisfied, of the one or more high level rules (see 2.2. High-level business rules…we define a high-level rule as an if condition then action statement, meaning that the condition has to evaluate to true in order for the action to be performed. It is high-level because its condition and action are defined in terms of high-level domain entities…). 
However, Chawla, Kohli, and Cibrán fail to explicitly teach, “execute the locking system;” and a user defining high level rules at a rule management interface.
Carr, in combination with Chawla, Kohli and Cibrán teach “execute the locking system” (paragraphs [0018]-[0019]…a user is authenticated by means of a unique identifier such as an RFID card, magnetic stripe card, biometric ID, or the like…; [0025]…the door may be locked and unlocked using a computer…; wherein using the broadest reasonable interpretation, Examiner interprets “the authentication” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli and Cibrán to add a user present detector that modify rules to the combination system of Chawla, Kohli and Cibrán as taught by Carr above.  The modification would have been obvious because one of ordinary skill would be motivated to sense the presence of a user in a defined area, have a detection area that may be programmable, have no external (to the enclosure) wiring, as suggested by Carr ([0030]). 
However, Chawla, Kohli, Cibrán, Carr and HO fail to explicitly teach:
a user defining high level rules at a rule management interface.
Yang, in combination with Chawla, Kohli, Cibrán, Carr and HO, teaches a user defining high level rules at a rule management interface (see paragraph [0104]… rule management module 323 provides interfaces and utilities for a user to define, organize, display, and edit rules and specify when and how the system will execute rules); 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán, Carr and HO to add a rule management interface to the combination system of Chawla, Kohli, Cibrán, Carr and HO, as taught by Yang above.  The modification would have been obvious because one of ordinary skill would be motivated to use a rule management module that provides interfaces to organize rules, as suggested by Yang ([0104]). 

As to claim 7, which incorporates the rejection of claim 6, Chawla, Kohli, Cibrán, Carr and HO fail to explicitly teach wherein defining high level rules comprises defining whether an action of the high level rule is to replace or be combined with an action of the one or more rules Rm.
However Yang, in combination with Chawla, Kohli, Cibrán, Carr and HO, teaches wherein defining high level rules comprises defining whether an action of the high level rule is to replace or be combined with an action of the one or more rules Rm (see paragraph [0048]..combine two or more rules into one rule, and assign priorities to a set of rules statically or dynamically and temporally or permanently... the higher priority rules will override the lower priority rules and the specific rules will override the general rules; [0177]… combination of related rules).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán, Carr and HO to merge related rules to the combination system of Chawla, Kohli, Cibrán, Carr and HO as taught by Yang above.  The modification would have been obvious because one of ordinary skill would be motivated to combine rules in order to prioritize higher rules, as suggested by Yang ([0048]). 

As to claim 8, which incorporates the rejection of claim 6, Chawla teaches wherein defining the one or more high level rules comprises defining one or more criteria to identify the rules Rm to modify (see col. 17, lines 51-65 to col. 18, lines 1-8…When a new rule is created or an existing rule is modified, the rule engine 421 checks if the modified rule conflicts with other active rules in the system).
However, Chawla, Kohli, and Cibrán fail to explicitly teach wherein the one or more rules Rm indicate one or more of a particular time period or a location of the door, and verifying the identity corresponding to the open door request includes one or more of requesting an access code or an identification, prior to opening the door corresponding to the open door request.  
Carr teaches wherein the one or more rules Rm indicate one or more of a particular time period or a location of the door, and wherein verifying the identity corresponding to the open door request includes one or more of requesting an access code or an identification, prior to opening the door corresponding to the open door request (paragraphs [0018] …If the user decides to obtain something from the enclosure, the user would then shut the outer door and authenticate with the enclosure using, for example, a badge or typing in a key code, so that the outer door engages with the inner door. The outer door may then enable the user to open the door. The inner door may or may not be unlocked. If the inner door is unlocked, it may still be difficult to open…; [0019] ... a user is authenticated by means of a unique identifier such as an RFID card, magnetic stripe card, biometric ID, or the like…; [0025] …the door may be locked and unlocked using a computer…; wherein using the broadest reasonable interpretation, Examiner interprets “the authentication” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, and Cibrán to add a user present detector that modify rules to the combination system of Chawla, Kohli, and Cibrán as taught by Carr above.  The modification would have been obvious because one of ordinary skill would be motivated to sense the presence of a user in a defined area, have a detection area that may be programmable, have no external (to the enclosure) wiring, as suggested by Carr ([0030]).                 

As to claim 12, which incorporates the rejection of claim 11, Chawla, Kohli, Cibrán, Carr and HO fail to explicitly teach a rule management interface configured to allow the user to specify new high rules.  
However, Yang, in combination with Chawla, Kohli, Cibrán and Carr, teaches a rule management interface configured to allow a user to specify new high rules (see paragraph [0104] … rule management module 323 provides interfaces and utilities for a user to define, organize, display, and edit rules and specify when and how the system will execute rules).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán, Carr and HO, to add a rule management interface to the combination system of Chawla, Kohli, Cibrán, Carr and HO, as taught by Yang above.  The modification would have been obvious because one of ordinary skill would be motivated to use a rule management module that provides interfaces to organize rules, as suggested by Yang ([0104]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 8,141,075 B1, hereinafter referred to as Chawla), in view of Kohli et al. (US 20120102543 A1, hereinafter referred to as Kohli), and further in view of Cibrán et al (“Mapping high-level business rules to and through aspects,” hereinafter referred to as Cibrán), and Carr et al. (US 2018/0223565 A1, hereinafter referred to as Carr), and HO et al. (US 2020/0349786 A1, hereinafter referred to as HO), and Potter et al. (US 2004/0193399 A1, hereinafter referred to as Potter).

As to claim 10, which incorporates the rejection of claim 1, Chawla, Kohli, Cibrán, Carr and HO fail to explicitly teach: recording a pointer to each rule Rm of the one or more rules Rm that matches the condition part of the one or more high level rule, and recording whether the effect part of the high level rule is qualified as an add effect or a replace effect. 
However, Potter, in combination with Chawla, Kohli, Cibrán, Carr and HO, teaches: 
recording a pointer to each rule Rm of the one or more rules Rm that matches the condition part of the one or more high level rule, and recording whether the effect part of the high level rule is qualified as an add effect or a replace effect (see paragraphs [0056]…;  [0061]-[0062]…If the transition matches, the method proceeds to step 358 wherein the pointers in rule engine 22 and user input are incremented…If the costs are within an acceptable range, the method returns to step 358 and pointers in the input and rule engine 22 are incremented…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán, Carr and HO to add pointers to the combination system of Chawla, Kohli, Cibrán, Carr and HO as taught by Potter above.  The modification would have been obvious because one of ordinary skill would be motivated to use an improved rule engine for analyzing input text, as suggested by Potter ([0018] and [0038]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 8,141,075 B1, hereinafter referred to as Chawla), in view of Kohli et al. (US 20120102543 A1, hereinafter referred to as Kohli), and further in view of Cibrán et al (“Mapping high-level business rules to and through aspects,” hereinafter referred to as Cibrán), and Carr et al. (US 2018/0223565 A1, hereinafter referred to as Carr), and HO et al. (US 2020/0349786 A1, hereinafter referred to as HO), and BAE et al. (US 2014/0082501 A1, hereinafter referred to as BAE).

As to claim 13, which incorporates the rejection of claim 11, BAE, in combination with Chawla, Kohli, Cibrán, Carr and HO, teaches further comprising a high rules parser that, when executed by the processor: 
separates a high rule into an action part and a condition part (see paragraph [0025]…executing the rule corresponding to the command, a condition check module which is computer implemented for detecting a context which corresponds to the condition as specified in the rule, and an action execution module which is computer-implemented for executing, when the context is detected, the action corresponding to the condition…); and 
sends the action part to the rules repository and the condition part together with a pointer to the action part to the high rules condition module (see paragraphs [0018]-[0019]…activating the rule to detect a context which corresponds to the condition of the rule, and executing, when the context is detected, the action corresponding to the condition…; [0024]-[0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán, Carr and HO to add high rules conditions module to the combination system of Chawla, Kohli, Cibrán, Carr and HO, as taught by BAE above.  The modification would have been obvious because one of ordinary skill would be motivated to use a rule execution module which is computer implemented for receiving a command for activating the rule, as suggested by BAE ([0025]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 8,141,075 B1, hereinafter referred to as Chawla), in view of Kohli et al. (US 20120102543 A1, hereinafter referred to as Kohli), and further in view of Cibrán et al (“Mapping high-level business rules to and through aspects,” hereinafter referred to as Cibrán), and Carr et al. (US 2018/0223565 A1, hereinafter referred to as Carr), and HO et al. (US 2020/0349786 A1, hereinafter referred to as HO), and Wang (US 2008/0034401 A1, US 2008/0034401 A1, hereinafter referred to as Wang).

As to claim 14, which incorporates the rejection of claim 11, Chawla, Kohli, Cibrán, Carr and HO fail to explicitly teach a sanity check module that when executed by the processor determines whether a new high rule satisfies one or more defined criteria by comparing the new high rule to existing high rules and rules in the rules repository.
However Wang, in combination with Chawla, Kohli, Cibrán, Carr and HO, teaches a sanity check module that when executed by the processor determines whether a new high rule satisfies one or more defined criteria by comparing the new high rule to existing high rules and rules in the rules repository (see paragraphs [0057]-[0058]…each security policy rule of the first or originating network is compared against the rule component repository (e.g., the SPCR 118 of FIG. 5) to find a match with a generic security policy rule component. If a match is found, as determined in a decisional step 206; [0061]-[0062]…consistency of the generic security policy rule may be checked, and a "sanity check" may be performed, where both such checks may employ information from a knowledge base such as the SPKB 116 shown in FIG. 5…However, if consistency and/or sanity are sufficient, then the generic security policy rule may be output in a step 230…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán, Carr and HO to add a sanity check to the combination system of Chawla, Kohli, Cibrán, Carr and HO, as taught by Wang above.  The modification would have been obvious because one of ordinary skill would be motivated to mediate between an originating network security policy and a target network security policy, as suggested by Wang ([0085]-[0086]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 8,141,075 B1, hereinafter referred to as Chawla), in view of Kohli et al. (US 20120102543 A1, hereinafter referred to as Kohli), and further in view of Cibrán et al (“Mapping high-level business rules to and through aspects,” hereinafter referred to as Cibrán), and Carr et al. (US 2018/0223565 A1, hereinafter referred to as Carr), and HO et al. (US 2020/0349786 A1, hereinafter referred to as HO), and Wang (US 2008/0034401 A1, US 2008/0034401 A1, hereinafter referred to as Wang), and Shekar et al. (US 2014/0143782 A1, hereinafter referred to as Shekar).

As to claim 15, which incorporates the rejection of claim 14, Chawla, Kohli, Cibrán, Carr, HO and Wang fail to explicitly teach wherein the sanity check module when executed by the processor prevents deployment of a new high rule that does not satisfy one or more of the defined criteria.  
However, Shekar, in combination with Chawla, Kohli, Cibrán, Carr, HO and Wang, teaches wherein the sanity check module when executed by the processor prevents deployment of a new high rule that does not satisfy one or more of the defined criteria (paragraph [0031] validation rules in relevant modules as per predefined algorithms, prevent any rule violation and enforce process adherence).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chawla, Kohli, Cibrán, Carr, HO and Wang, to prevent rule violation to the combination system of Chawla, Kohli, Cibrán, Carr, HO and Wang, as taught by Shekar above.  The modification would have been obvious because one of ordinary skill would be motivated to deploy quickly and manage configurations efficiently and safely, as suggested by Shekar ([0054]). 

Response to Applicant’s arguments
Applicant's arguments on file on 07/18/2022 with respect to claims 1-20 have been considered and not persuasive.  However, they are partially moot in view of new ground(s) of rejection.
Claim Rejections-35 U.S.C. §101
The § 101 rejection is withdrawn.

Claim Rejections-35 U.S.C. §103
Argument 1
Applicant appears to assert that Therefore Drako, taken alone or in combination with Chawla, Kohli, Cibran, and Carr fails to teach or suggest "verifying the identity includes: receiving, by a locking system that includes the sensor, a biometric measurement from the person detected at the door, and based on the received biometric measurement, verifying, by the locking system, the person detected at the door has access to the zone corresponding to the door" as recited in claim 1.

Examiner’s response:
Examiner respectfully disagrees. Applicant’s arguments are moot in view of new ground(s) of rejection HO et al. (US 2020/0349786 A1).

Argument 2
Applicant appears to assert that Claims 2-10 depend from claim 1 and are patentable at least because they depend from a patentable independent claim. Independent claims 11 and 16 have been amended to recite at least some similar subject matter as that of amended claim 1. Thus, for at least the reasons set forth with regard to claim 1, independent claims 11 and 16, and their respective dependent claims, are also patentable over Chawla, Kohli, Cibran, and Carr, taken alone or in combination. The additions of Drako, Yang, Potter, Bae, Wang, and Shekar fail to cure the deficiencies of Chawla, Kohli, Ci bran, and Carr, taken alone or in combination.

Examiner’s response:
Examiner respectfully disagrees.  For at least the reasons set forth with regard to claim 1, independent claims 11 and 16, and their respective dependent claims, are not patentable over Chawla, Kohli, Cibran, Carr and HO, taken alone or in combination. No further arguments were made for the dependent claims 3-10, 12-15 and 17-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122